Dismissed and Memorandum Opinion filed November 8, 2007







Dismissed
and Memorandum Opinion filed November 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00348-CR
____________
 
ALLEN BUSETA CUSTODIO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No.
763510
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty pursuant to a plea bargain to the offense of robbery. 
In accordance with the terms of the agreement, the trial judge deferred
adjudication of guilt and placed appellant on community supervision for eight
years.  Subsequently, the State filed a motion to adjudicate guilt.  The trial
court found appellant guilty and assessed punishment at confinement for four
years.  Appellant filed a timely notice of appeal from the judgment
adjudicating guilt.




The
record reflects that appellant entered a plea of true to the State=s allegations.  On appeal,
appellant claims he was denied effective assistance of counsel in the original
plea proceeding.  
Because appellant=s complaint arises
from his original plea, he was required to raise the issue in an appeal from
the trial court=s order placing him on deferred
adjudication community supervision. See Manuel v. State, 994 S.W.2d 658,
661-62 (Tex. Crim. App. 1999). An appeal on these grounds should have been
commenced within thirty days of the trial court=s order. See
Garcia v. State, 29 S.W.3d 899, 901 (Tex. App. B Houston -14th
Dist.] 2001, no pet.). No timely notice of appeal was filed from that judgment.
Accordingly,
we dismiss the appeal for want of jurisdiction.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed November
8, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).